Citation Nr: 0320990	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  01-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He served in the Republic of Vietnam from May 
1968 to May 1969.

In December 1993, the veteran filed a claim of entitlement to 
service connection for PTSD.  His claim was denied in an 
August 1994 decision of the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (the RO).  The 
veteran appealed that decision to the Board of Veterans' 
Appeals (the Board) via a VA Form 9 (substantive appeal) 
filed in November 1994.  In May 1998, the Board remanded this 
case for additional development.  The RO issued a 
Supplemental Statement of the Case in April 1999 which 
continued to deny the veteran's claim.  The case was returned 
to the Board by the RO in August 1999.

In a March 2000 decision the Board denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
was notified of that decision and he did not appeal.  The 
March 2000 Board decision is, therefore, final.  See 
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

In June 1999, while the veteran's initial claim was in remand 
status at the RO, the veteran contacted the RO and submitted 
additional evidence.  It appears that this evidence, although 
date stamped as "received" at the RO on June 14, 1999, was 
not considered by the RO at that time and was not associated 
with the veteran's VA claims folder when the case was sent to 
the Board in August 1999. 

Upon return of the veteran's claims folder to the RO after 
the Board's March 2000 decision, the additional evidence was 
associated with the claims folder.  The veteran's statement 
in support of his claim dated June 14, 1999 was interpreted 
by the RO as a request to reopen the claim, which had been 
finally denied by the Board in March 2000.  In a September 
2000 rating decision the RO determined that new and material 
evidence had not been submitted.  The veteran appealed the 
September 2000 RO decision.

FINDINGS OF FACT

1.  The veteran's December 1993 claim of entitlement to 
service connection for PTSD was finally adjudicated by the 
Board in March 2000.

2.  The veteran's June 1999 statement cannot constitute a 
claim to reopen because it was not received after a final 
disallowance of the earlier claim.

3.  The RO's September 2000 determination that new and 
material evidence had not been submitted to reopen the 
previously denied claim is a nullity, in that the veteran did 
not submit a reopened claim or additional evidence after the 
final disallowance of the previously denied claim.


CONCLUSION OF LAW

Because the September 2000 rating decision is a nullity, no 
alleged error of fact or law exists, and the Board is without 
jurisdiction to consider the appeal.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks service connection for PTSD.  In 
essence, he contends that he has PTSD as a result of 
stressors that he experienced while serving in Vietnam.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
The Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  
The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that the statute and regulation 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulation pertaining to 
the scope of the Board's jurisdiction.  The Board finds, 
therefore, that the VCAA is not applicable to the veteran's 
appeal. 
Relevant Law and Regulations

A pending claim is an application, either formal or informal, 
which has not been finally adjudicated.  A finally 
adjudicated claim is an application, either formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  A reopened claim is any 
application for a benefit received after final disallowance 
of an earlier claim, or any application based on additional 
evidence or a request for a personal hearing submitted more 
than 90 days following notification to the appellant of the 
certification of an appeal and transfer of applicable records 
to the Board, which was not considered by the Board in its 
decision and was referred to the agency of original 
jurisdiction for consideration as provided in 38 C.F.R. 
§ 20.1304(b)(1).  38 C.F.R. § 3.160 (2002).

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans.  38 U.S.C.A. § 511 (2002).  A "decision" is 
defined as "the resolution of all questions of law and fact 
that affect the provision of benefits."  Conary v. 
Derwinski, 3 Vet. App. 109, 112 (1992).  All questions of law 
and fact necessary to a decision by the Secretary under a law 
that affects the provision of benefits by the Secretary to 
veterans or their dependents or survivors shall be subject to 
one review on appeal to the Board.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2002).  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).
Factual Background

The procedural history of this case has been set out in 
general in the Introduction above.  

In pertinent part, the Board remanded the veteran's claim of 
entitlement to service connection for PTSD in May 1998 so 
that evidence could be obtained concerning the veteran's 
reported stressors.  See 38 C.F.R. § 3.304(f).  The alleged 
stressors included seeing injured soldiers on both sides and 
that his friend J.L. had been injured.

Pursuant to the Board's remand instructions, the RO requested 
verification of the veteran's claimed stressors from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) and the National Archives and Records 
Administration (NARA) in August 1998.  NARA reviewed the 
morning reports for Troop D, 17th Cavalry Regiment, for July 
1968 and December 1968, but was unable to locate verification 
of the claimed stressors.  USASCRUR provided excerpts from 
the unit history and a Presidential Unit Citation for D 
Troop, 17th Cavalry, for February 1968 to November 1969.  
Those records did not document any mortar or artillery 
attacks at Long Binh, where the veteran was stationed.  
Casualty reports did not include any J.L as being wounded or 
injured.  
  
In April 1999, the RO issued a Supplemental Statement of the 
Case which confirmed and continued its previous denial of 
service connection for PTSD, in essence based on the lack of 
official corroboration of the veteran's reported stressors.  
The veteran was informed of this decision by letter from the 
RO dated April 16, 1999.  The veteran was given a period of 
60 days in which to respond.

In a statement, which was date stamped as received at the RO 
on June 14, 1999, within the 60 day response period, the 
veteran reported that the injury to J.L. had occurred in late 
April or early May 1969, not July or December 1968, at Long 
Binh.  He stated that J.L. was an Italian[-American] from New 
Jersey, but that he was unsure of his last name.  The June 
1999 statement was apparently submitted in response to the 
April 1999 supplemental statement of the case.  Although 
received at the RO in June 1999, the veteran' statement was 
evidently not considered by the RO at that time, nor was it 
associated with the veteran's VA claims folder when it was 
returned to the Board in August 1999.

In March 2000, the Board denied the veteran's claim.  Shortly 
thereafter, the RO received the claims folder and associated 
with it the veteran's June 1999 statement.  For reasons which 
are not clearly articulated in the record, the RO interpreted 
the June 1999 statement as a request to reopen the claim; the 
RO then denied the purported request to reopen.  This appeal 
followed. 

Analysis

For reasons that will be explained below the Board finds that 
the veteran's June 1999 statement cannot constitute a request 
to reopen claim his claim, since that claim had not been 
finally denied in June 1999.  Further, the Board finds that 
the RO erred in basing the unfavorable September 2000 rating 
decision, which forms the basis of this supposed appeal, on 
the veteran's purported June 1999 claim to reopen.  Under the 
unique circumstances here presented, the Board believes 
itself to be without jurisdiction to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD.

Under 38 C.F.R. § 3.160, a reopened claim is any application 
for a benefit received after final disallowance of an earlier 
claim.  In this case the veteran claimed entitlement to 
service connection for PTSD in December 1993, and the 
decision on that claim did not become final until March 2000, 
when the Board denied the claim.  
Under these circumstances, the June 1999 response from the 
veteran to the April 1999 SSOC cannot be considered to be a 
request to reopen the claim.  Although the June 1999 
statement was not physically associated with the veteran's 
claims file until after March 2000, it was in fact received 
at the RO in June 1999, as evidence by the date stamp clearly 
imprinted thereon.  Because the June 1999 statement was 
received prior to the Board's March 2000 final adjudication 
of the December 1993 claim, there was no finally adjudicated 
prior claim that could be reopened at the time of the June 
1999 statement.  The June 1999 statement of the veteran was 
not intended as a request to reopen his claim, and it cannot 
be considered to be such.  

A reopened claim is also any application based on additional 
evidence or a request for a personal hearing submitted more 
than 90 days following notification to the appellant of the 
certification of an appeal and transfer of applicable records 
to the Board, which was not considered by the Board in its 
decision and which was referred to the agency of original 
jurisdiction for consideration as provided in 38 C.F.R. 
§ 20.1304(b)(1).  The veteran's appeal was re-certified to 
the Board in August 1999, and the veteran was notified of 
such by letter dated August 16, 1999.  The June 1999 
statement was submitted to the RO before, not after, such 
notification.  The June 1999 statement was not submitted to 
the Board at any time, nor was it referred to the RO for 
consideration pursuant to 38 C.F.R. § 20.1304(b)(1).   
Accordingly, it may not be considered to be a request to 
reopen under that section of the regulations.   

For these reasons the Board finds that the June 1999 
statement did not, and could not, constitute a reopened 
claim, since there was no final decision to reopen at that 
time.  There was thus no question of law or fact necessary to 
a decision by the RO.  See 38 U.S.C.A. § 511 (2002).  Because 
there was no question of law or fact affecting the provision 
of benefits requiring resolution, the September 2000 rating 
decision is a nullity.  See Conary, 3 Vet. App. at 112.  
Because the September 2000 rating decision is a nullity, 
there are no questions of law or fact for the Board to 
consider.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  The 
Board is, therefore, without jurisdiction to consider this 
case  and it is dismissed.

Additional comments

Although the June 1999 statement cannot be considered to be a 
reopened claim, the veteran's June 1999 statement constituted 
evidence that should have been of record and considered by 
the Board in the March 2000 decision.  The Board notes that 
pursuant to 38 C.F.R. § 20.904, an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or his or her representative, or on the Board's own 
motion.  The grounds for vacating an appellate decision 
consist of a denial of due process, including the denial of 
representation, failure to provide a statement of the case or 
supplemental statement of the case, or failure to provide a 
hearing.  See 38 C.F.R. § 20.904 (2002).

Arguably, the RO's failure to timely consider the evidence 
submitted by the veteran in his June 1999 statement, to issue 
a supplemental statement of the case and to include that 
evidence in the record which was sent to the Board in August 
1999 represented a denial of due process.  However, upon 
review of the record, in particular the June 1999 evidence, 
the Board finds that the veteran was not prejudiced by the 
failure to associate such evidence with the claims file prior 
to the Board's March 2000 decision, and the March 2000 
decision need not be vacated. 

Specifically, VA outpatient treatment records in October 1998 
and May 1999 which document continuing treatment for PTSD are 
cumulative and redundant of evidence previously submitted.  
The Board's March 2000 acknowledged multiple diagnoses of 
PTSD then of record.  See the Board's March 6, 2000 decision, 
page 4.  The evidence in the VA treatment records would not, 
therefore, provide any basis for altering the Board's 
decision.

The June 1999 statement in which the veteran reported that 
the injury to J.L. had occurred in late April or early May 
1969, not July or December 1968, is also cumulative of the 
evidence of record.  In the May 1994 statement in which he 
initially described his claimed stressors, the veteran stated 
that the injury to J.L. had occurred shortly before his tour 
of duty in Vietnam ended.  His tour of duty ended in May 
1969.  The October 1997 treatment record shows that the 
veteran reported that the injury occurred in April 1969, and 
during the February 1998 hearing he again stated that the 
injury to J.L. happened in April 1969.  The June 1999 
statement from the veteran does not provide any detailed 
information that was not before the Board in March 2000 and 
therefore provides no basis for altering the Board's 
conclusions. 

In short, because the evidence which was submitted by the 
veteran prior to the March 2000 decision but which was not 
associated with the claims file until after March 2000 is 
essentially duplicative of the evidence considered by the 
Board in rendering its March 2000 decision, it could not have 
changed the outcome of the Board's decision.  The Board 
accordingly finds that there is no basis for vacating the 
March 2000 decision and it declines to do so.

The  Board finally observes that the veteran was no doubt 
poorly served by the RO's failure to associate his June 1999 
statement with his claims folder.  For reasons expressed 
above, however, the Board does not believe that his initial 
claim, which was denied by the Board in March 2000, was 
prejudiced by this action.     

Although as discussed above the Board does not believe that 
the veteran has heretofore filed a claim to reopen, he now 
may do so at any time.  Documents submitted following the 
March 2000 decision include a copy of a notice from the NARA 
informing the veteran that daily journals for specified units 
had been located for the requested time periods.  The veteran 
submitted that report to the RO in November 2000, along with 
a statement in which he asserted that the records referenced 
by the NARA would establish the occurrence of his claimed 
stressors.  Because the November 2000 statement was submitted 
following the Board's March 2000 decision, it could 
constitute a request to reopen the previously denied claim.  
That matter is, therefore, being referred to the RO for 
appropriate action.


ORDER

The Board being without jurisdiction to consider the 
veteran's arguments, his appeal is dismissed.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

